Citation Nr: 0709080	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to July 
1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue in January 
2004. 

The Board's January 2004 decision also remanded the issue of 
entitlement to service connection for migraine headaches, 
claimed as secondary to the veteran's service-connected 
traumatic coraclavicular synostosis of the right shoulder.  
By rating decision in April 2005, the RO granted service 
connection for muscular tension headaches (claimed as 
migraine headaches).  This rating decision resulted in a 
total grant of the benefits sought on appeal.  Thus, this 
issue is no longer in appellate status.  

It appears that additional evidence was submitted to the 
Board in August 2005.  It is unclear whether the RO 
considered this evidence.  The claims file also does not 
include a waiver of RO consideration of this evidence.  
Nevertheless, there is no prejudice to the veteran for the 
Board to proceed with a final determination on the issue on 
appeal because part of the evidence submitted is duplicative 
of medical evidence already in the claims file and the 
remaining medical documents are not relevant to the issue on 
appeal, but rather pertain to other disabilities.  


FINDING OF FACT

The veteran does not currently have a stomach disability for 
service connection purposes.


CONCLUSION OF LAW

Stomach disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2003 and January 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in August 
2000, the appellant claimed service connection for stomach 
disability, which was denied in an October 2001 rating 
decision.  In July 2003, a VCAA letter was issued.  Moreover, 
upon remand by the Board, another VCAA letter was issued in 
January 2004.  The VCAA letters notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided prior to readjudication of the veteran's claim by 
the RO in an April 2005 supplemental statement of the case 
and the veteran's claim being returned to the Board for 
appellate review.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

The veteran was afforded a VA examination in February 2004 
with a March 2004 addendum opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The current appeal involves the veteran's claim that service 
connection is warranted for a stomach disability manifested 
by erosions in the antrum.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As the veteran is claiming that his stomach disability is due 
to medications prescribed for his service-connected 
disabilities, the Board notes that service connection is also 
warranted for a disability, which is proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  The Court has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet.App. 439 
(1995).

The veteran's service medical records are silent with respect 
to any stomach problems in service.  The veteran's May 1975 
service examination prior to discharge showed that the 
veteran's abdomen and viscera were evaluated as clinically 
normal.  A notation on the examination indicated that the 
veteran stated that he was in good health with the exception 
of his shoulder.  In June 1975, the veteran signed a 
statement confirming that there had been no change to his 
medical condition since the last service examination.

The veteran was afforded a VA examination in October 2000.  
The examiner stated that he did not have the veteran's claims 
file and very little medical records.  The veteran told the 
examiner that he had a daily stomach problem with 
indigestion, belching, burping, heartburn and distension of 
the abdomen.  The veteran reported that he had a gastroscopic 
study which showed erosions of the lower end of the stomach 
and antrum due to taking Ibuprofen.  The veteran further 
stated that he was taking Naprosyn, which may be further 
aggravating his stomach.  On examination, the abdomen was 
flat, nontender, and no masses.  The impression was that the 
veteran had gastric erosions secondary to Ibuprofen and other 
medications, and that he had daily symptoms of nausea, 
distension, gas and difficulty eating. 

Based on this VA examination, the Board determined that a 
nexus opinion should be obtained as to whether the veteran 
took medication for his service-connected right shoulder 
disability that caused erosions in the antrum.  Thus, the 
veteran was afforded another VA examination in February 2004.  
The claims file was not available at the time of the 
examination.  According to the veteran, he started taking 
Motrin back in 1978 for a number of years, but was 
discontinued by the VA in 1992.  He claimed that he was told 
that it had caused erosion of his stomach.  The veteran 
complained of upper gastrointestinal symptoms (UGI), which 
consisted of excessive belching with gas and indigestion.  A 
contemporaneous upper gastrointestinal series was negative.  
The diagnosis was history of antral erosion, possibly 
secondary to end-stage treatment with continued upper 
gastrointestinal symptoms, however current UGI series was 
negative.  

A follow up March 2004 addendum indicated that the examiner 
reviewed the claims file.  The examiner noted that he found 
no mention of GI problems.  The doctor stated that a negative 
current UGI precluded the presence of an active structural GI 
condition at this time.  Review of the service medical 
records did not suggest the presence of a significant GI 
problem while in the military and no GI disease was found or 
diagnosed at this time.  The examiner concluded that the 
veteran does not have any demonstrable GI disease and thus, 
there is no relation to service or to any medication taken 
for service-connected conditions. 

VA and private treatment records are silent with respect to 
any stomach problems.  However, they do document that the 
veteran took Tylenol, Motrin and Naprosyn for his other 
disabilities.  Nevertheless, the claims file does not include 
any medical evidence to support the veteran's claim that he 
was diagnosed with erosions in the antrum.  The Board 
recognizes that the October 2000 VA examination appeared to 
diagnose the veteran with gastric erosions secondary to 
Ibuprofen and other medications.  However, this opinion 
appears to be based on the veteran's own history.  The 
examiner indicated that he did not review the claims file.  
Further, there is no gastrointestinal series accompanying the 
report nor is one referenced in the report.  Moreover, his 
impression essentially mirrors the history given by the 
veteran.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 
(1993); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  
Thus, this opinion has no probative value.  

The Board acknowledges the veteran's contentions.  However, 
the veteran's assertions alone are insufficient to support a 
grant of service connection.  It is undisputed that a lay 
person is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  However, without the appropriate 
medical training or expertise, a lay person is not competent 
to render an opinion on a medical matter, such as, in this 
case, whether the veteran has a current diagnosis of any 
stomach disability.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.  A medical examiner, with full 
knowledge of the veteran's complaints, has clearly reported 
that there is no basis for a medical diagnosis of any current 
stomach disability.  The Board believes this conclusion by 
the examiner to be entitled to considerable weight in light 
of the fact that it was based on specialized testing for the 
sole purpose of ascertaining the nature of any current 
disability.  

Therefore, based on the February and March 2004 medical 
examination and opinions, the Board must conclude that 
service connection for stomach disability must be denied as 
there is no evidence of a current disability.  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  A 
preponderance of the evidence is against the veteran's claim 
for stomach disability.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


